[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

United States Court of Appeals
For the First Circuit

No. 98-1588

FREDERICK E. HAMILTON, ET AL.,

Plaintiffs, Appellants,

           v.

  FRASER PAPERS, INC.,

  Defendant, Appellee.

APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MAINE

[Hon. Eugene W. Beaulieu, U.S. Magistrate Judge]

         Before

Boudin, Circuit Judge,
Bownes, Senior Circuit Judge,
and Lynch, Circuit Judge.

Michael A. Duddy with whom Kozak, Gayer &amp; Brodek, P.A. was on
brief for appellants.
John D. Gleason with whom James L. Costello and Curtis Thaxter
Stevens Broder &amp; Micoleau LLC were on brief for appellee.

October 14, 1998

             Per Curiam. In a well-reasoned decision, the magistrate
judge granted summary judgment to the defendant in the district
court.  We have reviewed the briefs and pertinent record documents
and are satisfied that the district court correctly resolved the
matter.  To put the matter in a nutshell, the inferences relied on
by the plaintiffs as warranting a full-fledged trial are too thin
to create material issues of disputed fact.
Affirmed.